DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “the shell includes an extension, the extension extends away from the rear opening, the extension includes a first opening, the wire assembly exits the rear opening of the shell and passes through the first opening of the extension, the first wire assembly has a bend, the bend has a radius, the extension maintains the radius of the bend”, when combined with the rest of the limitations of claim 1.  Claim 1 is therefore allowable.
Claims 2-3 and 5-15 include all the limitations of claim 1 and are therefore also allowable.

With regard to claim 16, the prior art of record does not anticipate or render obvious the limitations: “the shell includes a rear opening; the shell includes an extension, the extension extends away from the rear opening, the extension includes a first opening, the first wire assembly exits the rear opening of the shell and passes through the first opening of the extension, the first wire assembly has a first bend, the bend has a first radius, the extension maintains the first radius of the first bend, the extension includes a second opening, the second wire assembly exits the rear opening of the shell and passes through the second opening of the extension, the second wire assembly has a second bend, the second bend has a second radius, the extension maintains the second radius of the second bend”, when combined with the rest of the limitations of claim 16.  Claim 16 is therefore allowable.
Claims 17-20 include all the limitations of claim 16 and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831